      Case 1:17-cv-01400-NONE-SAB Document 140 Filed 11/10/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DENNIS CURTIS HISLE,                              )   Case No. 1:17-cv-01400-NONE-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   FINDINGS AND RECOMMENDATION
13           v.                                        )   RECOMMENDING PLAINTIFF’S MOTION FOR
                                                           SUMMARY JUDGMENT AS TO DEFENDANT
14                                                     )   CONANAN BE DENIED AS MOOT
     MARLYN CONANAN, et al.,
                                                       )
15                   Defendants.                       )   (ECF No. 122)
                                                       )
16                                                     )

17           Plaintiff Dennis Curtis Hisle is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion for summary judgment, filed on August 6,

20   2020.

21           On March 2, 2020, Defendant Conanan filed a motion for summary judgment on the ground

22   that Plaintiff failed to exhaust the inmate grievance procedures prior to filing suit. (ECF No. 107). On

23   April 20, 2020, Plaintiff filed an opposition, and Defendant Conanan filed a reply on May 1, 2020.

24   (ECF Nos. 115, 120).

25           On August 3, 2020, the undersigned issued Findings and Recommendations finding that the

26   inmate grievance plaintiff lodged regarding this instance of medical care to indisputably establish that
27   he “did not include allegations that Defendant Conanan falsified medical records, failed to provide

28   Plaintiff with a lay in, and failed to urgently refer Plaintiff to a pulmonologist,” and, as a result,

                                                           1
      Case 1:17-cv-01400-NONE-SAB Document 140 Filed 11/10/20 Page 2 of 2



1    plaintiff failed to exhaust his administrative remedies with respect to the asserted Eighth Amendment

2    claim against defendant Conanan based on those allegations. (ECF No. 121 at 9.) Therefore, it was

3    recommended that Defendant Conanan’s motion for summary judgment be granted. (Id. at 12.) The

4    Findings and Recommendations were adopted in full on November 6, 2020, and the claims against

5    Defendant Conanan were dismissed, without prejudice. (ECF Nos. 136, 137.)

6             Plaintiff’s motion for summary judgment, self-dated August 1, 2020, and filed on August 6,

7    2020 (after the Findings and Recommendations recommending Defendant Conanan’s motion for

8    summary judgment be granted) is moot as it has been determined the claims against Conanan are

9    unexhausted and have been dismissed. Accordingly, it is HEREBY RECOMMENDED that Plaintiff’s

10   motion for summary judgment, filed on August 6, 2020, be denied as moot.

11            This Findings and Recommendation will be submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

13   after being served with this Findings and Recommendation, the parties may file written objections

14   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendation.” The parties are advised that failure to file objections within the specified time may

16   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

17   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
19   IT IS SO ORDERED.

20   Dated:     November 10, 2020
21                                                     UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                        2
